304 F.2d 158
UNITED STATES of America, Appellee,v.Wayland WHITE, Jr., Appellant.
No. 8488.
United States Court of Appeals Fourth Circuit.
Argued June 6, 1962.
Decided June 8, 1962.

Appeal from the United States District Court for the Middle District of North Carolina, at Durham; Walter E. Hoffman, Judge.
Robert S. Cahoon, Greensboro, N. C., for appellant.
R. Roy Mitchell, Jr., Asst. U. S. Atty. (William H. Murdock, U. S. Atty., on brief), for appellee.
Before HAYNSWORTH and J. SPENCER BELL, Circuit Judges, and CRAVEN, District Judge.
PER CURIAM.


1
This is a companion case to United States v. Copeland, 4 Cir., 295 F.2d 635.


2
Wayland White, Jr., the defendant here, was jointly indicted with Copeland and others for an alleged conspiracy to violate Internal Revenue Laws relating to whisky.


3
White could not be present when his codefendants were tried and convicted. Later, he was tried separately. Testimony was then introduced, which is summarized in our opinion in Copeland. The principal witness for the prosecution testified that he purchased whisky from White, that White was present during another transaction alleged to have been in furtherance of the conspiracy, that White, himself, negotiated with the witness for the sale and delivery of whisky and the procurement of jars and sugar. This witness also testified that White told him some of the details of the conspiracy.


4
White now seeks a reversal of his conviction upon the ground that the court erroneously received in evidence statements of certain of the alleged co-conspirators, showing the conspiracy and White's participation. He particularly objects to some of the statements received in evidence before direct evidence of White's participation in the conspiracy had been received.


5
These are identically the same contentions raised by White's co-conspirator, Copeland, and which we have fully considered on Copeland's appeal from his conviction.


6
For the reasons stated in United States v. Copeland, the judgment of conviction is affirmed.


7
Affirmed.